Citation Nr: 0014826	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-31 952	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral allergic 
conjunctivitis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1957 to November 
1957.  This appeal arises from a January 1996 rating 
decision, which denied a rating in excess of 10 percent for 
the veteran's service-connected bilateral allergic 
conjunctivitis.  

The January 1996 rating action also denied entitlement to 
secondary service connection for optic atrophy.  The veteran 
did not file a timely notice of disagreement with this 
determination.  His notice of disagreement and subsequent 
appeal were limited to the increased rating issue.  

In his July 1996 statement on appeal, the veteran requested a 
hearing before an RO hearing officer.  He thereafter failed 
to appear for a scheduled RO hearing in December 1996.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
finds that the claim for an increased rating for bilateral 
allergic conjunctivitis is well-grounded.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran was accorded a VA eye examination in June 1995, 
and the examination report was prepared by the VA examining 
physician in July 1995.  On examination, the veteran 
complained of optic neuropathy of the right eye since 
September 1993.  He indicated that he had been treated for 
his eye problems by physicians identified as Dr. Robert 
Noland and Dr. David Rhodes at Mercy Hospital.  Following 
clinical evaluation, the VA examining physician's assessment 
was optic atrophy of the right eye.  The physician indicated 
that telephone calls to Drs. Noland and Rhodes did not result 
in obtaining additional information regarding the state of 
the optic nerve of the left eye.  The physician noted that 
the veteran had been scheduled for followup computerized 
visual field examination and an ophthalmology consult in July 
1995.  He reported for the July 1995 examination, and he was 
scheduled for a magnetic resonance imaging (MRI) scan of his 
head and a return visit for ophthalmology consult the 
following day.  The veteran did not report for the 
subsequently scheduled examinations.  The examining physician 
indicated that he sent a letter to the veteran, reminding him 
of the importance of the planned medical tests.  The examiner 
reported that the veteran did not have a telephone number.  
The examiner indicated that a definitive diagnosis for the 
veteran's right and left eye could not be made without 
further testing.  The examiner did not specify the additional 
medical testing required for a definitive diagnosis as to the 
veteran's eyes.  

In a Notice of Disagreement submitted in February 1996, the 
veteran indicated that he did not report for the MRI scan 
because he believed that additional medical testing was 
unnecessary, and he feared the medical test procedures.  He 
stated that, if examinations were rescheduled, he would 
report for the examinations.  

Subsequent to the submission of the VA Form 9, a note from 
Dr. Noland's office was associated with the claims folder, 
explaining that records of medical treatment of the veteran 
by Dr. Noland had been forwarded to the Social Security 
Administration (SSA).  Thereafter, additional records of 
private and VA medical treatment of the veteran, including a 
report of a medical evaluation of the veteran's eyes by Dr. 
Noland, were received from SSA.  However, the claims folder 
does not contain a record showing that the veteran has been 
accorded a VA eye examination since the June 1995 VA eye 
examination.  

Several observations are now in order.  First, the 10 percent 
rating currently in effect for bilateral allergic 
conjunctivitis has been in effect in excess of 20 years, and, 
as such, is in effect as a protected rating.  Secondly, the 
June 1995 VA eye examination made no findings whatsoever 
concerning the status of bilateral allergic conjunctivitis.  
It appeared to focus on other eye pathology, notably non-
service connected optic atrophy and associated visual field 
defects.  Lastly, the veteran may qualify for a higher rating 
for his bilateral allergic conjunctivitis on the basis of 
analogy to Diagnostic Code 6017, if the disorder is 
equivalent to active chronic trachomatous conjunctivitis 
and/or if it is producing impairment of visual acuity.  

Accordingly, the claim for an increased rating for bilateral 
allergic conjunctivitis is REMANDED for the following:  

1.  The veteran should be accorded a VA 
eye examination to determine the severity 
of his service-connected bilateral 
allergic conjunctivitis.  A copy of the 
notice directing the veteran to report 
for VA examination from the medical 
facility, including the date, time, and 
place of the examination should be placed 
in the claims folder to ensure that the 
veteran has been duly notified of the 
examination.  If the veteran reports for 
the examination, the examining physician 
must review the claims folder including a 
copy of this remand, in connection with 
the examination and report that the 
review has been accomplished.  All 
clinical findings medically attributable 
to the veteran's service-connected 
bilateral allergic conjunctivitis should 
be reported in detail.  At the conclusion 
of the examination the examiner must 
respond to the following questions: (a) 
Is the veteran's bilateral allergic 
conjunctivitis active, or is it healed 
with no residuals; (b) If it is active, 
is it equivalent to chronic active 
trachomatous conjunctivitis; (c) Does the 
bilateral conjunctivitis result in 
impairment of visual acuity, and, if so, 
describe such impairment of visual 
acuity.  (Note: any impairment of visual 
acuity must be differentiated from visual 
field defects associated with optic 
atrophy); (d) Does the bilateral 
conjunctivitis, as distinguished from 
other non-service connected eye 
pathology, require frequent periods of 
inpatient hospital care and/or does it 
produce marked interference with 
employability.  

2.  Thereafter, the RO should review the 
veteran's claim for an increased rating 
for bilateral allergic conjunctivitis.  
If the veteran appears for the VA eye 
examination described above, the claim 
should be decided on the basis of the 
evidence of record, and on the basis of 
38 C.F.R. § 4.84a, Diagnostic Codes 6018 
and 6017, as well as the provisions of 
38 C.F.R. § 3.321(b).  If the veteran 
does not appear for the above 
examination, the claim should be denied 
under the provisions of 38 C.F.R. 
§ 3.655(b).  In the latter event, a 
supplemental statement of the case should 
be issued, noting the denial of the claim 
under 38 C.F.R. § 3.655(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




